Title: To James Madison from George Joy, 7 October 1810 (Abstract)
From: Joy, George
To: Madison, James


7 October 1810, Gothenburg. Reports that his letter of 16 Sept. to JM had not left the port when he received the enclosed letter from Saabye. Finds Saabye’s reply personally satisfactory and is convinced that Saabye is a man of integrity; but is still at a loss how to proceed. Suspects that there is an effort to “conceal from our Countrymen the Object of my residence in these cold Regions.” Notes that a common ground for the seizure of American vessels is their possession of a certificate from Gerard in Boston, which the Danes (on the basis of a report in the Moniteur) consider to be false. They assume therefore that all American papers are fabricated in England. Joy will continue his efforts to obtain the restoration of property thus condemned. Mentions in a postscript that he intends to leave for Copenhagen on 9 Oct.
